 1
 2
 3
                                                                 JS-6
 4
 5
 6
 7
 8
 9
10
11
                               THE UNITED STATES DISTRICT COURT
12
                               CENTRAL DISTRICT OF CALIFORNIA
13
14   OMID ETEMADI,                                  CASE NO.: 2:19-cv-04910-RGK-AGR
15                Plaintiff,
                                                    [PROPOSED] ORDER GRANTING
16         v.                                       JOINT STIPULATION OF DISMISSAL
                                                    WITH PREJUDICE
17   KIEWIT INFRASTRUCTURE WEST
     CO.; and DOES 1 through 20, inclusive.         [Fed.R.Civ.P. Rule 41]
18
                  Defendants.
19                                                  Complaint Filed:       May 3, 2019
20
21         IT IS ORDERED, based upon the Parties’ Stipulation that the claims asserted or that
22   could have been asserted by Plaintiff against Defendants are dismissed with prejudice and
23   that the parties shall bear their own attorneys’ fees, expenses, and costs.
24
25
26   DATED: December 6, 2019

27                                                 Honorable R. Gary Klausner
                                                   United States District Judge
28
      CASE NO.: 2:19-cv-04910-RGK-AGR              1     [PROPOSED] ORDER GRAINTING JOINT
                                                                 STIPULATION OF DISMISSAL
                                                                           WITH PREJUDICE
 1
 2   4840-2447-6334, v. 1


 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      CASE NO.: 2:19-cv-04910-RGK-AGR   2   [PROPOSED] ORDER GRAINTING JOINT
                                                    STIPULATION OF DISMISSAL
                                                              WITH PREJUDICE
